Title: Charles Adams to John Adams, 7 February 1796
From: Adams, Charles
To: Adams, John


          
            My dear Sir
            New York Feby 7 1796
          
          Our Legislature have been some time occupied in debating upon what are called The Virginia resolutions which you have doubtless seen and which have been so industriously forwarded to the different States for their concurrence though our good Sister has not been treated quite so cavalierly by New York as she was by Massachusetts yet I beleive they both concur in thinking her a very whimsical Old maid. Among the other objects which occupy the attention of our Statesmen the reduction of our penal code to a spirit of more mildness is one the most interesting to humanity. The Senate have passed a bill to abolish the punishment of death in all cases murder treason and burglary excepted. The House have also had under consideraton a bill for the gradual abolition of Slavery but it does not meet with much encouragement. I am not certain but it will be best to let the evil work its own remedy. individuals are daily

liberating their Slaves but people do not like to be forced to be generous. The Quakers in this State formerly held slaves but they took it into their heads that it was wrong and set them universally at liberty. no sooner had they done this than they wanted to oblige their neighbours to do that by force which they had done voluntarily and the methods they take to attain their purpose are not always the most delicate. I have received several letters lately from Holland which have been opened and perused by The British. this is not very civil treatment but I have one consolation that they do not find many compliments paid them. Mrs Adams joins with me in the sentiments of respect with which I am your affectonate son
          
            Charles Adams
          
        